
	
		I
		112th CONGRESS
		2d Session
		H. R. 5565
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the duty on mixtures containing
		  Imidacloprid and Cyfluthrin or its β-Cyfluthrin isomer.
	
	
		1.Mixtures containing
			 Imidacloprid and Cyfluthrin or its β-Cyfluthrin isomer
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures containing
						1-[(6-Chloro-3-pyridinyl)methyl]-N-nitro-2-imidazolidinimine) (Imidacloprid)
						(CAS No. 138261–41–3) and (R)-cyano-(4-fluoro-3-phenoxy)phenyl)methyl
						(1R,3R)-3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropane-1-carboxylate
						(cyfluthrin) (CAS 68359–37–5) or its beta-cyfluthrin isomer
						(RS)-a-cyano-4-fluro-3-phenoxybenzyl-(1RS,3RS;1RS,3SR)-2-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate,
						including application adjuvants provided for in subheading
						3808.91.25FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
